Citation Nr: 0807593	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  04-26 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.  The appellant claims as his widow.

This appeal arises from a February 2004 rating decision by 
the San Juan, Puerto Rico Regional Office (RO) of the 
Department of Veterans' Affairs.  

In December 2004, the Board denied the issue on appeal.  
However, in December 2005, the United States Court of Appeals 
for Veterans Claims (Court) vacated the Board's decision and 
remanded the case to the Board for consideration of lay 
statements.  

Subsequently, the appellant's attorney submitted additional 
medical evidence, and in March 2007, the Board remanded the 
case for further development, to include a medical opinion.  
After completing the requested development, the RO continued 
the denial and returned the case to the Board.  In June 2007, 
the Board denied the claim.  

In August 2007, pursuant to a Joint Motion for Remand, the 
Court vacated the Board's June 2007 decision and remanded the 
case back to the Board.  The Joint Motion for Remand noted 
that the Board issued its June 2007 decision without 
permitting the appellant sufficient time to respond to the 
May 2007 Supplemental Statement of the Case.  

In February 2008, the appellant's attorney notified the Board 
that the appellant had "no additional evidence to submit in 
support of her claim."    


FINDINGS OF FACT

1.  The veteran died in September 2003, at the age of 58.  
The certificate of death listed the immediate cause of death 
as ischemic cardiomyopathy.  No contributing conditions were 
listed on the certificate.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  Diabetes mellitus, Type 2 was present after service, but 
did not cause or aggravate a disease or disability implicated 
in the events leading to the veteran's death.  

4.  The competent medical evidence of record does not link 
the cause of the veteran's death to any injury or disease 
that was related to service, to include exposure to 
herbicides, to his military service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1112, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran's service records indicate that he served in 
Vietnam for one year.  His service medical records do not 
show complaints, treatment, or a diagnosis involving any 
heart condition or other significant disease or injury.  On 
examination for separation from service, no pertinent 
abnormality was detected.

In July 1990, the Claims Administrator of the Agent Orange 
Veteran Payment Program Fund determined that he was totally 
disabled and that his exposure to herbicide spraying had been 
certified.  He was awarded benefits under the program.

The post-service medical evidence includes March 1986 records 
diagnosing adult polycystic kidney disease.  In January 1988, 
the veteran underwent a VA examination which showed 
deteriorating renal function but no cardiovascular 
abnormalities.  By May 1991, he was undergoing dialysis.  In 
July 1991, he was receiving treatment at the Midwest Dialysis 
Center in Milwaukee, Wisconsin.  He told a physician that his 
kidney disease was discovered when he came to the hospital in 
March 1986 with hypertension.  At the Dialysis Center, he was 
diagnosed with autosomal dominant adult polycystic kidney 
disease and hypertensive heart disease.

The claim's file contains records from the San Juan VAMC.  
When the veteran began dialysis treatment in June 1991, he 
suffered a collapsed lung.  The records showed that he had 
pain on the left side of his chest and shortness of breath 
when a catheter was placed on his right side.  This catheter 
was removed and another catheter was inserted several days 
later.  Although he did not feel chest pain at that time, an 
x-ray indicated that his left lung had collapsed, and he was 
hospitalized for several days.  He did not have breathing 
problems after the operation.

In April 1992, the veteran underwent a kidney transplant.  In 
August 1992, he was examined for post-traumatic stress 
disorder.  The examiner noted that the veteran denied any 
major medical problems except his kidney disease.  However, 
he was taking Isoptin, a heart medication.  He also underwent 
a general VA medical examination at this time.  He reported 
that since his kidney transplant, he had recurring episodes 
of palpitations or tachycardia, leaving him short of breath.

In March 1993, the veteran underwent another VA examination.  
He complained of shortness of breath after walking three or 
four minutes and occasional coughing. He explained that his 
condition began after he suffered a collapsed lung when his 
dialysis treatment was initiated.  

The examiner reviewed the medical records from the San Juan 
VAMC in June 1991.  He also conducted pulmonary function 
tests which showed minimal restrictive disease.  Chest x-rays 
showed no residual lung damage from the collapse.  The 
examiner concluded that there was no pulmonary explanation 
for his current symptoms, and his shortness of breath might 
be related to his kidney problems.

In October 1994, the veteran sought treatment in a VA medical 
center for palpitations.  He had altered cardiac functioning, 
pain in the center of his chest, and dizziness.  He reported 
a history of heart disease and hypertension.  High blood 
pressure was shown repeatedly in medical records throughout 
the claim's file.

The veteran wrote to the RO in September 1997 stating that he 
had skin sarcomas, muscular pains, kidney pain, nervousness, 
warts, high blood pressure, blood in the urine, cysts in the 
liver, and insomnia.  He attributed all of these conditions 
to exposure to Agent Orange in Vietnam.  In December 1997, he 
was admitted to the VA hospital with supraventricular 
tachycardia.  He was treated with medication and discharged.  

In January 1998, he had a squamous cell cancer lesion removed 
from the left side of his nose.  Additional squamous cells 
were removed from the same area in April and August of 1998.  
An area of skin showing actinic keratosis was removed from 
the left submandibular area in November 1998.  In February 
1998, he was again hospitalized with palpitations and 
supraventricular tachycardia.

In November 1998, the veteran was examined in a VA hospital 
after having palpitations.  Heart monitoring indicated a 
sixteen second pause in his heart rate with no associated 
symptoms.  In May 1999, he was hospitalized with 
laryngitis/pharyngitis and left lower lobe pneumonia.  An 
examination revealed no cardiovascular problems and regular 
rhythm and rate.  

In August 1999, his heart rate showed very rare episodes of 
premature atrial and ventricle contractions and several 
episodes of sinus tachycardia.  He underwent ablation in 
November 1999.  Since that time, he reported dizziness and 
palpitations with exertion and effort (ischemic contraction.)  
In June 2000, he again had palpitations and dizziness.  He 
was diagnosed with paroxysmal supraventricular tachycardia 
and high blood pressure and status post cardiovascular 
ablation.

In January 2003, areas of squamous cell cancer were removed 
from the veteran's left arm and chest at the VAMC.  In March 
2003, his doctor advised him to avoid exposure to sunlight 
and attributed his multiple carcinomas to his years of 
exposure to the sun while playing baseball as a young man.

In August 2003, the veteran was treated for hematuria.  
Medical tests showed no evidence of rejection, vascular 
compromise, or hydronephrosis of the kidneys.  He had 
multiple hepatic and right native kidney renal cysts and left 
native kidney nephrolithiasis.  In April 2003, he sought 
treatment at the VAMC for septic arthritis and end stage 
renal disease.  It appeared that he had run out of steroids 
and, as a result, the medication that was used to treat his 
elbow may have temporarily injured his kidney (Indomethacin.)  

He was treated with steroids for acute kidney rejection.  His 
renal function improved and tests showed a mild impairment of 
renal perfusion to the kidney and moderate diminished GFR 
function.  In June 2003, he came to the hospital because his 
foot had turned a bluish color.  He was diagnosed with 
bilateral atherosclerosis disease without significant 
stenosis.  In August 2003, he again underwent surgery to 
remove a squamous cell carcinoma from his cheek.

In September 2003, the veteran was admitted to the University 
of Puerto Rico Hospital.  He was hypotensive with chest 
pains.  An electrocardiogram revealed a left bundle branch 
block.  Although he was treated with medication, his heart 
rate continued to drop, and he lost his pulse.  In spite of 
aggressive resuscitation, he did not regain a pulse and was 
declared dead on September 28, 2003.  The final diagnoses 
were cardiorespiratory arrest, chest pain, and hypotension.  
The death certificate listed the immediate cause of death as 
ischemic cardiopathy. 

In April 2004, the veteran's spouse testified before a 
Decision Review Officer.  She reported that her husband had 
been treated for a heart condition since 1986.  In addition, 
the appellant explained that her husband suffered from skin 
cancer, a loss of muscle mass, arthritis, damaged discs, 
multiple sclerosis, kidney disease, pancreatitis, a swollen 
prostate, headaches, and throat pain.  She attributed all of 
these conditions to his military service.  

The appellant also submitted lay statements which noted how 
her husband's behavior changed upon his return from Vietnam.  
In addition, the appellant's representative asserts that his 
cause of death, ischemic cardiomyopathy, was caused by his 
exposure to herbicides.  Specifically, she contends that he 
developed diabetes mellitus type II as a result of his 
exposure to herbicides which in turn led to the 
cardiomyopathy.  

In March 2007, the appellant's representative submitted a 
statement from an endocrinologist, stating that the veteran 
had diabetes mellitus type II along with medical treatise 
supporting the theory that diabetes mellitus can lead to 
heart diseases such as cardiomyopathy.  Therefore, in March 
2007, the Board remanded the case for a medical opinion.

In May 2007, a VA medical opinion was obtained.  Upon 
extensive claim's folder and medical record review, the 
examiner commented that there was evidence of diagnosis of 
diabetes mellitus since February 2003, which the examiner 
noted that he confirmed with the endocrinologist.  He added 
that the diabetes mellitus predated the veteran's death for 
only about six to seven months and noted that there was 
evidence of hypertension related to polycystic kidney disease 
since 1986 which he stated was most likely the etiologic 
factor causing cardiomyopathy.  

The examiner explained that hypertension is common in most 
chronic progressive kidney diseases.  However, the 
pathogenesis is somewhat different in autosomal dominant 
polycystic kidney disease (ADPKD).  Hypertension is a common 
early finding in ADPKD, occurring in 50 to 70 percent of 
cases before any significant reduction in glomerular 
filtration rate within an average age onset of thirty years.  
However, the tendency to develop hypertension and its 
complications begins even earlier (eg. left ventricular 
hypertrophy).  

Upon case discussion with the endocrinologist and with the 
veteran's cardiologist, the examiner's opinion was that 
diabetes mellitus was less likely than not (less than 50/50 
probability) related to or the cause of ischemic 
cardiomyopathy and that ischemic cardiomyopathy was less 
likely than not (less than 50/50 probability) aggravated by 
diabetes mellitus.          



B.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection for the cause of a veteran's death, the 
evidence must show that a disability incurred or aggravated 
in service either caused or contributed substantially or 
materially to cause death.  

For a service connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

Certain chronic diseases, such as hypertension, 
arteriosclerosis, renal disease, or cancer which manifest to 
a degree of 10 percent or more within one year from 
separation from active service may be service connected even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).  The factual basis may be established by medical 
evidence, competent lay evidence, or both.  38 C.F.R. § 
3.307(b).  

As previously stated, the appellant also asserts that her 
husband's death may have resulted from Agent Orange exposure 
during his Vietnam service.  Under 38 U.S.C.A. § 1116(a)(2) 
and 38 C.F.R. § 3.309(e), as to veterans who served in 
Vietnam during a certain time period, certain diseases may be 
presumed to have resulted from exposure to certain herbicide 
agents such as Agent Orange.  

According to the veteran's service records, he served in the 
Republic of Vietnam during the Vietnam Era; therefore, his 
exposure to toxic herbicides is conceded.  See 38 U.S.C.A. §§ 
1116, 1154.  The Board notes that heart conditions are not 
included in the list of diseases associated with exposure to 
certain herbicide agents.  However, type II diabetes mellitus 
is listed as a disease associated with such exposure.  See 38 
C.F.R. § 3.309(e).  

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other disability for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).  

C.  Analysis

The Board has determined that service connection for the 
cause of the veteran's death is not warranted.  At the time 
of his death, he was not service connected for any 
disability.  The service medical records do not show that he 
developed a heart condition during service, nor were any of 
the other chronic diseases treated after service shown during 
service or for many years thereafter.  There is no competent 
evidence of a nexus between his service and the condition 
listed on his death certificate, and the death certificate 
does not list any other condition that contributed 
substantially or materially to cause his death.  

Furthermore, the May 2007 VA medical opinion concluded that 
the diabetes mellitus was less likely than not related to or 
the cause of ischemic cardiomyopathy and that ischemic 
cardiomyopathy was less likely than not aggravated by 
diabetes mellitus.  Absent evidence to the contrary, the 
Board is not in a position to question this opinion.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991). 
       
The Board notes that while the veteran was awarded benefits 
under the Agent Orange Veteran Payment Program Fund, the 
criteria for eligibility for that program are only (1) that 
the veteran had military service, (2) that he was exposed to 
Agent Orange, and (3) that the veteran was totally disabled.  
See Winsett v. West, 11 Vet. App. 420 (1998).  A veteran may 
have received benefits under that program without showing his 
disability was due to exposure to Agent Orange.  Id.  
Therefore, the fact that he was awarded benefits does not 
constitute evidence of a nexus between any condition and 
exposure to Agent Orange.

Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran's death was due to 
his active military service.  As the preponderance of the 
evidence is against a favorable decision on her claim the 
evidence is not of such approximate balance as to invoke the 
doctrine of resolving reasonable doubt in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, § 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in December 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.  
She was also asked to submit evidence and/or information in 
her possession to the RO.  

There is no allegation from the appellant that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the issue 
on appeal.  However, there is no prejudice in issuing a final 
decision because the preponderance of the evidence is against 
the claim.  Any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting the 
appellant in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a claim for benefits, there are four factors 
for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
treatment records. 

In addition, the RO obtained a VA medical opinion in May 
2007.  Significantly, neither the appellant nor her attorney 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

In fact, in February 2008, the appellant stated that she had 
no additional information to submit in support of her claim.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


